Citation Nr: 1538226	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-36 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1973 and from December 1974 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of that hearing is associated with the claims file.

A September 2012 Board decision found new and material evidence had been received to reopen a claim of entitlement to service connection for diabetes mellitus, and remanded the reopened claim to the RO for additional development.  The Board finds that there has been substantial compliance with the Remand directives.


FINDINGS OF FACT

1.  The Veteran did not serve along the demilitarized zone (DMZ) in Korea during the period from April 1968 through August 1971, and is not presumed to have been exposed to herbicide agents, including Agent Orange; nor is there probative evidence of exposure to herbicide agents during military service.

2.  Diabetes mellitus was not manifested in service or to a compensable degree within one year after discharge from service and there is no evidence linking it to service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus type II have not been met and diabetes mellitus may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in January 2008 and September 2013 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date, and a disability rating, in the event of award of the benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records, service personnel records, VA medical treatment records, and identified private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was not examined for the purpose of addressing his diabetes mellitus claim.  VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

As discussed below, the Veteran's claim rests on his assertion that he was exposed to Agent Orange, which would trigger a presumption of service connection for diabetes mellitus.  Therefore in this case, the Veteran's claim turns largely on the locations and dates of his service (establishing his purported exposure to herbicides), rather than on any medical question.  Moreover, the Veteran makes no contention that his diabetes had its onset in service or within one year of service discharge, or that it is related to his active service other than his purported exposure to herbicides.  As such, the Board finds that a VA examination or medical opinion in this case is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2012 hearing, the VLJ properly identified the issue on appeal, and information was elicited from the Veteran concerning the potential existence of outstanding relevant evidence.  The hearing focused on the elements necessary to substantiate the claim.  Neither the representative nor the Veteran suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Diabetes mellitus, type II, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  There is no evidence or argument suggesting that the Veteran was diagnosed with diabetes mellitus within one year of service; thus, this presumption is not applicable in this case.

Under 38 C.F.R. § 3.303(b), service connection for a qualifying chronic disease listed under 38 C.F.R. § 3.309(a) may be warranted when the evidence demonstrates continuity of symptomatology since military service.  Diabetes mellitus is a listed as a qualifying chronic disease.  Id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Alternatively, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  Id.  

The Department of Defense (DoD) has acknowledged that herbicides were used in Korea from April 1968 through July 1969 along an area of the Demilitarized Zone (DMZ), including a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  The DoD publication with respect to herbicide agent use in Korea during the stated period includes a list of specific military units subordinate to the 2nd Infantry Division and the 3rd Brigade of the 7th Infantry Division that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  See "Herbicide Exposure and Veterans with Covered Service in Korea," 75 Fed. Reg. 53, 202 (August 31, 2010).  Field artillery, signal and engineer troops also were supplied as support personnel to various elements of these Infantry Divisions during the time of the confirmed use of Agent Orange. 

Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968 and August 31,1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  38 C.F.R. § 3.307(a)(6)(iv)).

The Veteran is seeking to establish service connection for diabetes mellitus as due to herbicide exposure while stationed in Korea.  Although he acknowledges that he did not serve in Korea during April 1968 through August 1971, he believes that his service near the DMZ beginning in December 1971, approximately four months after the pertinent period ended, is sufficient to establish exposure to Agent Orange during service.  In support of his contention, he submitted numerous internet articles.  In particular, he provided an article which states that Agent Orange remains in the soil for "some time" and that the half-life of Agent Orange is three years.  Another article states that dioxin present in surface soil may take from nine to fifteen years to degrade to half its concentration.  Thus, he alleges that his presence near the DMZ shortly after the pertinent time period is sufficient to establish that he was presumptively exposed to Agent Orange during military service.

After a full review of the record, including service treatment and personnel records, statements by the Veteran, and other information relative to his in-service exposure to herbicides, the Board concludes that service connection for diabetes mellitus, claimed as due to exposure to herbicides, is not warranted.

Initially, the Board acknowledges that the medical evidence of record shows that the Veteran was first diagnosed with diabetes mellitus, type II, in October 2002.  He has received regular treatment since that time.  Thus, the Veteran has a current diagnosis of diabetes mellitus.

The Veteran does not allege, nor does the record reflect, that he first manifested diabetes during service or until many years after service.  In this regard, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses of diabetes.  Moreover, there is no evidence of symptoms or a diagnosis of such disease until over 25 years after service.  As such, the evidence does not indicate diabetes mellitus manifested within one year from active duty or the existence of any continuity of symptomatology.

Although diabetes mellitus, type II, is a disease presumptively associated with herbicide exposure, the Veteran's personnel records show that he served in Korea from December 1971 to December 1972, which does not include a period of time for which herbicide exposure may be presumed for units that served along the Korean DMZ.  Indeed, VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides along the DMZ in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  However, review of that section reveals that the DoD has determined that herbicides were used along the DMZ in Korea between April 1968 and July 1969.  The Board further notes that 38 C.F.R. § 3.307 was recently amended to include service between April 1, 1968, and August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv)).  Because the Veteran's service falls outside the temporal parameters of possible exposure to herbicides in Korea, he is not entitled to consideration of his claim based on the presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iv).  The Board further notes that the Veteran has not alleged, and the record does not show, that he had service in Vietnam during the Vietnam era.  Nonetheless, if the Veteran can show that he was actually exposed to herbicide agents, he may still qualify for service connection for diabetes mellitus as directly exposed to herbicides.  At issue then, is whether the Veteran had any exposure to herbicides, to include Agent Orange, at any point in his active military service.

The Veteran argues that, although he did not serve in Korea during the pertinent time period, he served in Korea within mere months of that time period, and that Agent Orange was still present in the soil based upon the internet articles that he submitted showing that Agent Orange has a long half-life, possibly as long as nine to fifteen years.  The Veteran also submitted numerous internet articles related to the historical use of Agent Orange, including during the Korean War, and information regarding the relationship between Agent Orange and diabetes.  Although relevant, these articles do not contain any information or analysis specific to the Veteran's case.  There is no indication from these documents that the Veteran or his unit was personally exposed to herbicide agents, or that Agent Orange actually remained in the soil where the Veteran was stationed.  Thus, the Board does not find the internet articles to be probative evidence that the Veteran was exposed to herbicide agents during military service.  

The RO submitted a verification of herbicide exposure request to the Joint Service Records Research Center (JSRRC) in January 2013.  The JSRRC provided a negative response, noting that the unit histories for the Veteran's unit from 1971 through 1972 showed no evidence of use, storage, spraying, or transporting of herbicides.  The JSRRC noted that the Veteran's unit headquarters was located north of Uijongbu, Korea at Camp Red Cloud, approximately 19 miles from the DMZ, and that Battery D was located approximately 10 miles southwest of Uijongbu and 3.5 miles from Tactical Site #34.  

Thorough review of the record shows no credible evidence that the Veteran was exposed to herbicide agents during service.  While the Veteran believes that he was exposed to Agent Orange residue in the soil during his service in Korea, he has not presented any credible and persuasive evidence showing that the soil where in the location where he served actually contained Agent Orange.  His assertions that there was Agent Orange residue in the soil where he served in Korea are speculative assertions, and are not entitled to probative weight. 

For the foregoing reasons, the claim for entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


